UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-148716 PROTECTUS MEDICAL DEVICES, INC (Exact name of registrant as specified in its charter) Delaware 98-0541881 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 First Avenue NE, Suite #1006 Minneapolis, MN (Address of principal executive offices) (Zip Code) 612-379-3975 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: N/A N/A Title of each Class Name of each exchange on which registered Securities registered pursuant to section 12(g) of the Act: Shares of Common Stock, $0.0001 par value Title of Class Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Table of Contents Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No þ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of December 31, 2009, the last business day of the registrant’s most recently completed fourth fiscal quarter, was approximately $150,000. The number of shares outstanding of each of the registrant's classes of common stock, as of May 13, 2010, was 45,925,000 shares of common stock. DOCUMENTS INCORPORATED BY REFERENCE None. Table of Contents TABLE OF CONTENTS Page FORM 10-K PART I ITEM 1. BUSINESS 1 ITEM 2. PROPERTIES 8 ITEM 3. LEGAL PROCEEDINGS 8 ITEM 4. REMOVED AND RESERVED 8 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 9 ITEM 6. SELECTED FINANCIAL DATA 10 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F- ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 15 ITEM 9A. CONTROLS AND PROCEDURES 15 ITEM 9B. OTHER INFORMATION 15 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 16 ITEM 11. EXECUTIVE COMPENSATION 19 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 20 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 21 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 21 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 22 SIGNATURES Table of Contents Forward Looking Statements This Form 10-K and other reports filed by Registrant from time to time with the Securities and Exchange Commission (collectively the “Filings”) contain or may contain forward looking statements and information that are based upon beliefs of, and information currently available to, Registrant's management as well as estimates and assumptions made by Registrant's management. When used in the filings the words “anticipate”, “believe”, “estimate”, “expect”, “future”, “intend”, “plan” or the negative of these terms and similar expressions as they relate to Registrant or Registrant's management identify forward looking statements. Such statements reflect the current view of Registrant with respect to future events and are subject to risks, uncertainties, assumptions and other factors (including the risks contained in the section of this report entitled “Risk Factors”) relating to Registrant's industry, Registrant's operations and results of operations and any businesses that may be acquired by Registrant. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. Although Registrant believes that the expectations reflected in the forward looking statements are reasonable, Registrant cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, Registrant does not intend to update any of the forward-looking statements to conform these statements to actual results. The following discussion should be read in conjunction with Registrant's pro forma financial statements and the related notes that will be filed herein. In this Form 8-K, references to “we,” “our,” “us,” “our company,” “Protectus Medical” or the “Registrant” refer to Protectus Medical Devices, Inc., a Delaware corporation, and its subsidiaries. PART I ITEM 1.BUSINESS We were incorporated on June 28, 2007 in the State of Delaware under the name “E-18 Corp.” We entered into a share exchange agreement (the “Share Exchange Agreement”) with SquareOne Medical, Inc. (“SquareOne”), a Nevada company, and the shareholders of SquareOne (the “SquareOne Shareholders”) on June 25, 2009 (the “Closing Date”). On the Closing Date, pursuant to the terms of the Share Exchange Agreement, we acquired all of the issued and outstanding common stock of SquareOne from the SquareOne Shareholders. In exchange, we issued to the SquareOne Shareholders, their designees or assigns, 35,000,000 shares of our common stock. In addition, at the Closing Date, Hadas Yaron and Yosef Itamar Krytman, our former officers and directors, and Avraham Yoel Zeitlin, our principal shareholder, cancelled a total number of 15,000,000 shares of our common stock. As a result of the cancellation, the 35,000,000 shares represent approximately 77.78% of our common stock issued and outstanding after the closing of the share exchange transaction contemplated under the Share Exchange Agreement (the “Share Transaction”). As a result of the Share Transaction, SquareOne became our wholly-owned subsidiary. Operating through SquareOne, we are engaged in developing and marketing a new self-sheathing safety hypodermic syringe (the “SquareOne Safety Syringe”) that can potentially reduce accidental needlestick injuries. According to Occupational Safety and Health Administration (OSHA), needlestick injuries expose millions of healthcare workers to bloodborne pathogens and such healthcare workers are at risk of occupational exposure to bloodborne pathogens, which includes Human Immunodeficiency Virus (HIV), Hepatitis B Virus (HBV), Hepatitis C Virus (HCV) and others. After an injection, the blood remaining on and in the needle may contain dangerous and life-threatening viruses, such as HIV, HAV, HBV, HCV, etc.Federal law and institutional policy require healthcare workers to properly and safely dispose of these contaminated devices according to specified procedures. Nonetheless, during the disposal process, unprotected needles can and do cause needlestick injuries, resulting in 600,000 to 1 million of needlestick injuries per year, which, in turn, have led to tens of thousands of cases of HIV, HBV and other infections. Needlestick injuries are highly underreported; in fact, experts in the field have estimated that only one-third of all needlestick incidents are being reported (see Kalorama Information “Needle-Free Drug Injection and Safety Syringes”). 1 Table of Contents To reduce these accidental needlestick injuries, the applicable federal law and OSHA regulations now mandate healthcare providers to use safer syringes in all applications, such as automatic, self-sheathing hypodermic syringes.The SquareOne Safety Syringe uses an innovative and patented safety syringe design meeting all criteria established by OSHA regulations for such safety syringes, especially the automatic, self-sheathing criteria. Applicable Federal Laws and Regulations Federal laws and regulations on reducing and minimizing bloodborne pathogens have expensed years of development. Adopted on March 6, 1992, OSHA regulations require healthcare providers to implement engineering controls to minimize exposure to bloodborne pathogens, and “engineering controls” was defined as controls (e.g. sharps disposal containers, self-sheathing needles) that isolate or remove the bloodborne pathogens hazard from the work place. Mandated by the Needlestick Safety and prevention Act, changes to OSHA’s bloodborne pathogens standard were published in the Federal Register on January 18, 2001 (See CFR Part 1910.1030) and took effect on April 18, 2001, which now requires healthcare providers to maintain a log of injuries from contaminated sharps, and document consideration and implementation of appropriate commercially available and effective engineering controls designed to eliminate or minimize exposure. Thereby, safer sharps are considered appropriate engineering controls and the best strategy for worker protection. To reflect the changes to bloodborne pathogens standards, “engineering controls” is now redefined as controls (e.g., sharps disposal containers, self-sheathing needles, safer medical devices, such as sharps with engineered sharps injury protection and needleless systems) that isolate or remove the bloodborne pathogens hazard from the workplace. The Product: SquareOne Safety Syringe The SquareOne Safety Syringe is a new safety hypodermic syringe and is intended for general use. Currently, Federal law and OSHA mandates require that healthcare providers select safer needle devices, particularly those whose safety features are activated automatically upon use. Because the SquareOne Safety Syringe is the only safety syringe that is automatic, self-sheathing, we believe that the SquareOne Safety Syringe will have the opportunity to replace the existing hypodermic syringes in use today to significantly reduce and possibly eliminate accidental needlestick exposure. The Criteria for Development and Acceptanceset forth below was developed by SquareOne in order to fully examine and describe all aspects of OSHA mandates for safety syringes, as well as the features of competitive devices and standard hypodermic syringes, and to guide the design and manufacture of any safety syringe.The SquareOne Safety Syringe was developed in compliance with these criteria, and is the only device meeting all the following criteria, particularly, “automatic” and “self-sheathing.” Criteria for Development and Acceptance ● The Safety Syringe device must be a functional hypodermic syringe with full FDA approval. ● The Safety Syringe device must be available in all common sizes, be able to accommodate any standard needle up to 1.5 inches in length and must be compatible with standard packaging and sterilization technologies. ● The Safety Syringe device must be an integral part of the syringe, not an accessory, and must be useable in a manner similar to standard syringes in all applications/procedures. ● The safety features should be as simple as possible and the safety device should require little or no training to use effectively. ● The safety features must activate automatically if the user does not have or loses intentional control of the device, i.e., the device must be self-sheathing to be in compliance with the OSHA mandate. ● The Safety Syringe device must allow the worker's hands to remain behind the needle during use, especially during deployment of the safety feature, so as to preclude the need for movement of the hands or fingers in the direction of the used needle; the safety feature must provide a fixed barrier between the hands and needle when not in use. 2 Table of Contents ● The safety device must be user-friendly in all applications/procedures, i.e., the device must be easy to manipulate while being safe and effective. ● Healthcare practitioners must be able to safely change needles before injection, if necessary, to prevent vial contamination, or to allow a different gauge/length needle to be attached to the syringe ● The Safety Syringe must have a permanent locking feature that disables the device and prevents reuse. ● The Safety Syringe must not be lockable with the needle exposed. The safety features must be in effect after disposal and should minimize additional disposal bulk. ● Manufacture of the Safety Syringe must be cost-effective, thus enabling the device to be competitively marketed. The SquareOne Safety Syringe will be produced by a third-party manufacturer according to all regulatory requirements, especially FDA Good Manufacturing Practices (GMP), for the manufacture of Class II medical devices in the U.S., as well as International Standardization Organization (ISO) 9000 in the U.S.The product design allows use of existing injection molding technology and fabrication techniques that utilize materials that are FDA-approved. Its components will be made of transparent polycarbonate and polypropylene. Graduation marks are provided on the plunger for ease in reading medication levels. Critical product characteristics for consideration are as follows: ● Performance:The device must perform as well or better than other existing safety syringes and must prevent accidental needlesticks as much as possible.No training or special handling is necessary once the user has been briefed on its proper use. ● Reliability: Exhaustive testing, as well as safety approvals from the FDA and OSHA, will be a part of the full development of this product.Additionally, we will undertake a full Underwriters Laboratories (UL) program, conducted to set the standard or benchmark for the syringe industry. ● Price:This syringe can be manufactured in quantity using existing methods and will cost only slightly more than current standard syringes without safety features.The additional cost is due mainly to additional plastic material for fabrication and additional automatic assembly steps used during production. ● Ability to Manufacture:The SquareOne Safety Syringe is designed to be manufactured and assembled easily and cost-effectively.The design is especially suited for automatic assembly. The Market The need for safety procedures and safety equipment in the medical field is long-standing and well-documented. There is a need for protective measures to be taken to ensure that healthcare workers, as well as the general population, are not at risk from accidental exposure to bloodborne diseases, including, but not limited to HIV, HBV, tuberculosis (TB) and Staphylococcus infections, all of which can be fatal.As a result of this market need, new and important products are being developed to reduce the likelihood of accidental exposure to these blooborne diseases. Accidental needlesticks most often occur when contaminated hypodermic syringes are being recapped or are not being disposed of properly. Recapping a used/contaminated needle is now against OSHA regulations and may result in a $10,000.00 fine per incident. Despite procedural efforts to limit the problem, each year millions of accidental needlestick injuries are reported and these cost hospitals and insurance companies over $3 billion annually in diagnosis and follow-up care, excluding the annual cost of treating infected workers, costs resulting from loss of life, loss of income, civil suit awards, litigation expenses and higher insurance premiums (see Kalorama Information “Needle-Free Drug Injection and Safety Syringes”).Of the reported needlestick injuries, ninety-three percent (93%) involve needles containing blood or other potentially contaminated body fluids. The increasing hazards of exposure to bloodborne diseases caused by needlestick injuries alone are the most compelling reasons for development of an effective safety syringe. 3 Table of Contents The global market forsyringes is approximately 30 billion units per year, with approximately 27% of this volume in the U.S. alone. Currently, it is estimated that over 800 million “safety syringes” are sold in the U.S. [Source: Global Industry Analysts, Inc. “Syringes (Disposable and Resuable): A Global Strategic Business Report”] In summary, there are two powerful factors driving the market demand for safety syringes in the U.S. that will simultaneously “push” and “pull” safety syringes into the market: ● The Pull:the collective voices of healthcare workers and their associations and unions. ● The Push: strong legislation at both the state and federal levels requiring the use of safer technology as it becomes available, particularly those that are automatic and self-sheathing. Sales and Marketing We plan to penetrate the U.S. market in three (3) phases Market Introduction, Market Penetration and Market Expansion.The targeted annual sales volumes for each of these phases are 25 million, 100 million and 300 million units, respectively. 1.Phase 1.Market Introduction Market Introduction efforts will focus on selected markets in California, since the California market alone represents a substantial portion of the U.S. market. The primary focus will be on (a) large hospitals and hospital systems, (b) large medical purchasing organizations that control the distribution of medical devices to hospital groups, (c) clinical co-ops and (d) institutional or government purchasing organizations.We have identified and qualified many of the organizations that would participate in the Phase 1 commercial launch in the California market. During Phase 1, approximately 150,000 to 250,000 3cc SquareOne Safety Syringes will be distributed.These units will be commercial-grade units with all regulatory requirements satisfied for clinical use.The initial contacts with hospitals and hospital buying groups will be made by our in-house sales personnel with experience in medical device sales.For each contact, clear and concise promotional and instructional materials will be presented to the Infection Control Committee to initiate the new product acceptance protocol.These presentations will not only emphasize compliance criteria with respect to the federal and state laws, but will also emphasize the differential advantages of our device over the other devices, as well as the immediate cost savings resulting from its use (see also Advertising Campaign section below describing the “SquareOne Marketing Edge”). Following acceptance by the Infection Control or Sharps Committee at each hospital or buying group, extensive in-service training programs will be initiated.The key to a successful commercial launch of the product in any market lies in the quality of the in-service training program and the in-service personnel, who will train the users shift-by-shift, as necessary.These marketing professionals will also train additional staff to provide the ongoing in-service training needed at each site.Depending on the size of the hospital, such in-service training can require weeks or more to complete.The core instructors are already in place to accomplish this task once tooling fabrication and manufacturing are underway. The target goal for the first year of sales resulting from the Phase 1 Market Introduction efforts is 25 million units.However, this early Phase 1 effort is not only to generate substantial orders, but also to position us for an aggressive Phase 2 National Market Penetration as set forth below.Thus, during Phase 1, we will become fully established with our: ● key sales and marketing staff ● comprehensive sales and marketing plan ● sales and marketing materials, including instructional materials 4 Table of Contents ● public relations and advertising campaign ● sales compensation plan ● in-service training program ● distribution plan, including distributors and other channels of distribution ● pricing strategy ● communication plan, including a web-based contact information and an 800 phone number 2.Phase 2 and Phase 3.Market Penetration and Expansion Early in the Phase 1 Market Introduction Phase, we will also begin our Phase 2 Market Penetration program to aggressively expand our distribution and in-service training programs nationally to achieve annual production and sales volumes of 100 million units, comprising both 1cc and 3cc sizes.After achieving this goal, in Year 2, we will begin expansion of operations to achieve annual production and sales volumes of 300 million units (Phase 3) early in the third year.Expansion of distribution will be bolstered by a vigorous advertising campaign, as well as by education of the medical professionals and those having the interest and power to enforce the new laws covering use of hypodermic syringes and their improvements, particularly, our device and its differential benefits.Thus, a vigorous campaign aimed at the relevant governmental and professional organizations will also be pursued as set forth below. We have also approached several potential industry-leading distribution organizations that have shown considerable interest and have tentatively agreed to distribute the Safety Syringe nationally.International marketing will soon follow, once market acceptance in the California market and other significant markets in the U.S. is realized.International sales will generally follow the lead of the U.S. 3.Advertising Campaign: The SquareOne Marketing Edge We will launch an aggressive advertising campaign, as well as begin to publish articles in specific medical journals and other related medical journals, to achieve widespread publicity and exposure to healthcare professionals.There are several basic principles that will drive the sales and marketing efforts of the SquareOne Safety Syringe, namely, (a) differential advantage, (b) compliance with federal and state laws and (c) immediate healthcare cost savings. Differential Advantage.Ourcustomers will receive a number of important benefits the competition is unable to provide.While the competition may provide some of these benefits, the SquareOne Safety Syringe meets all the following: ● The device is automatic, shelf-sheathing ● The needle can be safely changed or replaced ● The syringe maintains a barrier between hands and the needle when not in use ● The syringe cannot be locked with the needle exposed ● The device has shown strong acceptance in clinical trials ● The syringe is locked and safe if intentional control of the device is lost ● The syringe is cost-effective Compliance with Federal and State Laws.Because federal law now requires that all healthcare employers select safer needle devices, including devices that are automatic, self-sheathing devices, hospitals may now operate in full compliance with all OSHA and legislative mandates by using the SquareOne Safety Syringe. Immediate Healthcare Cost Savings.The improved healthcare resulting from use of the SquareOne Safety Syringe pays immediate and direct cost dividends to the user institution because of reduced worker compensation, direct relief of injury-related claims and reduced healthcare follow-up costs expended for each reported needlestick injury, estimated, on average, to be $3,000 per injury. 5 Table of Contents These benefits will be emphasized in all market introductions, including trade shows, customer presentations (in-service training), publications and, especially, in our advertising campaign.These are the competitive advantages that will entice customers to purchase the SquareOne Safety Syringe, as these benefits provide overall improved safety to healthcare professionals.The psychological benefit for worker safety is also enhanced beyond measure. 4.Other Marketing Methods In addition to an aggressive advertising and promotion campaign aimed at the large institutional purchasing organizations, we will expend considerable efforts (a) communicating the availability of its fully compliant Safety Syringe and (b) demonstrating the device to relevant governmental and professional organizations. Additionally, since the Underwriters Laboratory (UL) mission is to provide independent evaluation and certification to devices and equipment to insure high-level user safety, we will vigorously pursue such certification activities with UL, first to create a new category of safety standards for hypodermic syringes and then to solidify the safety syringe standard for the industry. A second independent evaluation organization is the ECRI, formerly, the Emergency Care Research Institute, a nonprofit health services research agency established in 1955, whose function is also to provide independent evaluation of the safety of devices, will also be vigorously pursued. Finally, selected insurance companies that bear the largest portion of the healthcare costs relating to needlestick injuries will be heavily lobbied.Since such insurance companies cover billions of dollars in healthcare costs annually that result from needlestick injuries, their own benefit from the use of our device has the potential to be of similar magnitude. The Competition 1.ExistingSafety Syringes To identify existing safety syringe products, our personnel performed an extensive patent search and contacted over a hundred healthcare professionals familiar with the devices that were currently available to hospitals, private practice physicians, and private practice dentists.These included many doctors, nurse practitioners and dentists.While there were many patented syringe designs attempting to create safer syringes, few had made it to the market and, of these, only a few have significant volume today.Generally, the devices covered by these patents are complicated and the products would be very costly to fabricate. Moreover, most were not user-friendly and, in fact, were deemed to be unsafe by their own design characteristics.Furthermore, no safety syringes similar to, or that perform the same function as, the SquareOne design were found on or off the market (see Criteria for Acceptance above). According to several reliable sources in the field, there are only a few safety syringes that are even superficially comparable to the SquareOne Safety Syringe, namely, the B-D Integra®, the Retractable Technologies VanishPoint® and the NMT safety syringe.Many other “safety syringe devices” were evaluated by SquareOne personnel and by the ECRI.These include:the B-D SafetyLok®, the B-D SafetyGlide®, the Covidien (Tyco) Monoject®, and the Covidien (Tyco) Magellen®, Turtle TS-1®, SafeSnap®, Maxxon®, Medi-Hut®, Bioject®, Medisys®, Futura®, Safety 1st® and Retrax®.Even though some of these devices received an “acceptable” rating by the ECRI, they are not automatic, self-sheathing. The automatic, self-sheathing feature of the SquareOne device, among other things, distinguishes it from all others in the field.Although technically, the Safe-Shot™ syringe by Medical Safety Technologies, Inc., is automatic, self-sheathing, its shortcomings limit its use in most applications in the clinical setting. Importantly, none of the above devices complies fully with the new regulations for Class II needle-bearing medical devices described under 21 U.S.C. § 360d, in addition to 29 CFR 1910.1030 OSHA.Our device, however, does fully comply, as it is based on our “Criteria for Acceptance,” the development guidelines that were adopted by the SEIU and used to petition the FDA to promulgate new performance standards with which any safety syringe should comply, particularly the automatic, self-sheathing criteria. 6 Table of Contents In summary, because the OSHA mandate and federal and state laws now include “self-sheathing needles,” and because there are no such devices on the market today that meet that mandate, when marketed, the SquareOne Safety Syringe will be the only such device on the market that is fully compliant.We therefore have an opportunity to capture significant market share from the leading manufacturers in the industry. Manufacturing The Safety Syringe will initially be manufactured by a highly-qualified, third-party manufacturer in compliance with the FDA Good Manufacturing Practices for Class II medical devices in the U.S., as well as conform to ISO 9000 or better.The product design allows use of existing injection-molding technology and fabrication techniques that utilize FDA-approved materials readily available in the industry and that are currently used for the manufacture of similar products, i.e. hypodermic syringes.The components will be made of transparent polycarbonate and polypropylene.In short, we have prepared a detailed manufacturing plan, complete with Bill of Materials, to be implemented and automated by the selected manufacturer. We have entered into detailed discussions with several highly-qualified, third-party manufacturers to fabricate and supply all tooling, to the Company’s specifications, to manufacture its Safety Syringe for Phase 1 Market Introduction, as well as full commercial tooling and automated assembly equipment for Phase 2 Market Penetration.The selected manufacturer would also produce the Safety Syringe for the Phase 1 and Phase 2 and would provide full manufacturing support for the rollout of more permanent, Company-owned manufacturing facilities for its Phase 3 Market Expansion.After such Company-owned manufacturing facilities initiated full commercial production of the Safety Syringe, the selected manufacturer would continue to fabricate all tooling for further expansion and would serve as the official second-site manufacturer of the product, as well as the training facility for new manufacturing personnel, as needed. Production Our mission is to produce and sell a minimum of 300 million SquareOne Safety Syringes annually into the U.S. Market in Year 3.To establish this level of production will require approximately twenty-four (24) months from the date of full funding and will be accomplished in three (3) overlapping phases.The goal of Phase 1 (Months 1-12) is to establish annual production capacity at 100 million units and to produce and sell 25 million units; the goal of Phase 2 (Months 13-24) is to produce and sell 100 million units and to establish annual production capacity at 300 million, and the goal of Phase 3 is to produce and sell 300 million units annually until further expansion is warranted. Patents Existing Patents We have been granted three (3) U.S. Patents for the SquareOne Safety Syringe.These are utility patents, each carrying a twenty-year lifespan from the date of filing: ● Patent # 5,057,086, Safety Syringe, issued October 1991 with twelve claims granted covering the form, fit and function of the basic device. ● Patent # 5,279,584, Rotary Lock for Needle Sheaths, issued January 1994 with eighteen claims granted covering ­­­­­the permanent lock mechanism that disables the device after use. ● Patent #5,308,332, Actuator Spring for Syringe Sheaths, issued May 1994 with three claims granted covering the utility of the plastic spring that always has adequate biasing tension to move the cover to the lock position from any release position. 7 Table of Contents Pending Patents We have recently filed an additional patent (August 2008) that builds on its three previous patents and includes twenty new claims, including (i) red colored locking fingers that give the user the ability to visually determine that the device is bearing an exposed needle at any point during its use, thereby adding an additional safety utility and (ii) the utility of the helix design for the plastic spring that allows full collapse of the spring, thereby enabling the Slider (cover slide) full pull-back to expose the needle to the hub.This latter feature gives the user the ability to use any size needle up to 1.5 inches. Importantly, the filing of the new patent with the additional claims for the Safety Syringe itself not only gives our device an additional twenty years of intellectual property protection, when issued, but also allows new foreign patents to be filed to provide worldwide protection. Beyond syringes, there is a vast array of venipuncture products falling under the same needlestick protection mandate.Therefore, we are ready to file several new patents, both domestically and internationally, that describe further improvements to the SquareOne Safety Syringe itself, as well as new designs for other safety needle products, namely, a manually operated (non-automatic) Safety Syringe, a Safety Catheter for I.V. use, a Dental Safety Syringe (application filed) and a Phlebotomy (blood-drawing) device to be used with a vacuum tube (see below). Future Products We have been actively engaged in developing new products that are in advanced stages of development: A manually operated Safety Syringe (non-automatic), similar in design to the current SquareOne Safety Syringe, but without the plastic spring, will be introduced for use outside the U.S. where the self-sheathing feature is not required. This device would compete directly with many other devices, as the SquareOne device is of superior design and function. The Safety Catheter Device for I.V. use is achieved by changing the LuerLok fitting on the syringe barrel to a slip-fit design to accommodate a catheter, thus yielding an automatic, self-sheathing device.Removing the plastic spring would create a manually operated (non-automatic) safety catheter, if required. The Safety Phlebotomy Device (blood-drawing) is simply a 10cc or 20cc size Safety Syringe modified with a phlebotomy needle.This Safety Phlebotomy device is complete with the SquareOne automatic locking features adapted to the phlebotomy application normally used with vacuum tubes for drawing blood. The Dental Safety Syringe that includes a living-hinge component, which, when released, allows theprotective sheathto snap down over the needle, thereby protecting the dentist and patient. No assurance can be given regarding the viability of such products, whether or not they will be developed or, if developed, will be successful. ITEM 1A. RISK FACTORS Not applied to a smaller reporting company such as us. ITEM 2.PROPERTIES Our principal executive offices are located at 110 First Avenue NE, Suite #1006, Minneapolis, MN 55413.The office space is provided to us at no cost by one of our officers and directors, John Salstrom. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4.(REMOVED AND RESERVED) 8 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information On April 16, 2008, our Common Shares began trading on the over-the-counter market and were quoted on the OTCBB under the symbol “ETEN.OB”. From October 26, 2009, we started trading under the symbol “PTMD.OB” and from April 20, 2010, we started trading under the symbol “PTMDE.OB.” Price Information Financial Quarter Ended High Low March 31, 2009 N.A. N.A. June 30, 2009 N.A. N.A. September 30, 2009 December 31, 2009 Holders of our Common Shares As of May 13, 2010, there were s/b 24stockholders holding 45,925,000 shares of our common stock issued and outstanding. Dividends Since our inception, we have not declared nor paid any cash dividends on our capital stock and we do not anticipate paying any cash dividends in the foreseeable future. Our current policy is to retain any earnings in order to finance our operations. Our board of Directors will determine future declarations and payments of dividends, if any, in light of the then-current conditions it deems relevant and in accordance with applicable corporate law.There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. Securities Authorized for Issuance Under Equity Compensation Plans As of the date hereof, our 1999 Equity Incentive Plan has expired and we have not adopted a new equity incentive plan. On November 1, 2005, subject to the terms and condition of the 1999 Stock Option and Stock Award Plan of SquareOne, SquareOne entered into a stock option agreement with John D. Olinger. Pursuant to which, SquareOne granted to Mr. Olinger stock options to purchase 2,027,614 shares of the common stock of SquareOne at anexercise price of $0.3255 per share.As of the date hereof, all stock options have been fully vested, but no stock option has been exercised. Recent Sales of Unregistered Securities Shares Issued in Merger Transaction Pursuant to the Share Exchange Agreement on June 25, 2009, we issued 35,000,000 shares of our common stock to the SquareOne Shareholders, their affiliates or assigns, in exchange for 100% of the outstanding shares of SquareOne. Such securities were not registered under the Securities Act of 1933. 9 Table of Contents The issuance of the shares was exempt from registration pursuant to Section 4(2) of the Securities Act of 1933. We made this determination based on the representations of the SquareOne Shareholders which included, in pertinent part, that such shareholders were either (a) "accredited investors" within the meaning of Rule 501 of Regulation D promulgated under the Securities Act, or (b) not a "U.S. person" as that term is defined in Rule 902(k) of Regulation S under the Act, and that such shareholders were acquiring our common stock, for investment purposes for their own respective accounts and not as nominees or agents, and not with a view to the resale or distribution thereof, and that the SquareOne Shareholders understood that the shares of our common stock may not be sold or otherwise disposed of without registration under the Securities Act or an applicable exemption therefrom. Shares Issued for Services With the written consent of our board of directors dated September 22, 2009, we were authorized to issue a total of 100,000 shares to Mr. Sheppard as partial compensation in connection with his directorship. Pursuant to an agreement, dated December 18, 2009, between us and Mr. Robert C. Brehm, our consultant in connection with the introduction to Synergistic Medical Network (SMN) and the preparation and execution of a distributor selling agreement between SMN and us, we agreed to issue a total of 100,000 shares of our common stock to Mr. Brehm or his assignees (i) a total of 100,000 shares of our common stock. (ii) five-year warrants that may be exercisable for a number of shares of our common stock equal to 10% of the number of shares underlying the warrants that we may grant to SMN on a quarterly basis pursuant to the above-mentioned distributor selling agreement, and (iii) five-year warrants that may be exercisable for a number of shares of our common stock equal to 10% of the number of shares of our common stock underlying the warrants that we may grant to SMN in the event of a change in control pursuant to the above-mentioned distributor selling agreement. Pursuant to the distributor selling agreement between us and SMN dated December 18, 2009, we agreed to issue to SMN five-year warrants exercisable for a total of 1,000,000 shares of common stock at the lower of (i) the market price of our common stock, or (ii) $0.50 per share. The warrant was issued with an exercise price of $0.35. These securities were issued pursuant to the exemption provided under Section 4(2) of the Securities Act. These shares of our common stock qualified for exemption since the issuance shares by us did not involve a public offering. The offering was not a “public offering” as defined in Section 4(2) due to the insubstantial number of persons involved in the deal, size of the offering, manner of the offering and number of shares offered. We did not undertake an offering in which wesold a high number of shares to a high number of investors. In addition, the shareholder had the necessary investment intent as required by Section 4(2) since she agreed to and received share certificates bearing a legend stating that such shares are restricted pursuant to Rule 144 of the Securities Act. This restriction ensures that these shares would not be immediately redistributed into the market and therefore not be part of a “public offering.” Based on an analysis of the above factors, we have met the requirements to qualify for exemption under Section 4(2) of the Securities Actfor this transaction. ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS We make forward-looking statements in Management’s Discussion and Analysis of Financial Condition and Results of Operations and elsewhere in this report based on the beliefs and assumptions of our management and on information currently available to us. Forward-looking statements include information about our possible or assumed future results of operations which follow under the headings “Business and Overview,” “Liquidity and Capital Resources,” and other statements throughout this report preceded by, followed by or that include the words “believes,” “expects,” “anticipates,” “intends,” “plans,” “estimates” or similar expressions. Forward-looking statements are subject to a number of risks and uncertainties that could cause actual results to differ materially from those expressed in these forward-looking statements, including the risks and uncertainties described below and other factors we describe from time to time in our periodic filings with the U.S. Securities and Exchange Commission (the “SEC”). We therefore caution you not to rely unduly on any forward-looking statements. The forward-looking statements in this report speak only as of the date of this report, and we undertake no obligation to update or revise any forward-looking statement, whether as a result of new information, future developments or otherwise. 10 Table of Contents COMPANY OVERVIEW We were incorporated on June 28, 2007 in the State of Delaware under the name “E-18 Corp.” We entered into the Share Exchange Agreement with SquareOne, a Nevada company, and SquareOne Shareholders on June 25, 2009 (the “Closing Date”). On the Closing Date, pursuant to the terms of the Share Exchange Agreement, we acquired all of the issued and outstanding common stock of SquareOne from the SquareOne Shareholders. In exchange, we issued to the SquareOne Shareholders, their designees or assigns, 35,000,000 shares of our common stock. In addition, at the Closing Date, Hadas Yaron and Yosef Itamar Krytman, our former officers and directors, and Avraham Yoel Zeitlin, our principal shareholder, cancelled a total number of 15,000,000 shares of our common stock. As a result of the cancellation, the 35,000,000 shares represent approximately 77.78% of our common stock issued and outstanding after the closing of the share exchange transaction contemplated under the Share Exchange Agreement (the “Share Transaction”). As a result of the Share Transaction, SquareOne became our wholly-owned subsidiary. Operating through SquareOne, we are engaged in developing and marketing SquareOne Safety Syringe, a new self-sheathing safety hypodermic syringe that can potentially reduce accidental needlestick injuries. According to Occupational Safety and Health Administration report, needlestick injuries expose healthcare workers to bloodborne pathogens and millions workers in the healthcare industry and related occupations are at risk of occupational exposure to bloodborne pathogens which includes Human Immunodeficiency Virus (HIV), Hepatitis B Virus (HBV), Hepatitis C Virus (HCV), and others. After an injection, the blood remaining on and in the needle may contain dangerous and life-threatening viruses, such as HIV, HAV, HBV, HCV, etc. Federal law and institutional policy require healthcare workers to properly and safely dispose of these contaminated devices according to specified procedures. Nonetheless, during the disposal process, these syringes can and do cause needlestick injuries, resulting in millions of injuries per year, which, in turn, lead to tens of thousands of cases of HIV, HBV and other infections. To reduce these accidental needlestick injuries, the applicable federal law and OSHA regulations now mandate healthcare providers to use safer syringes in all applications, such as automatic, self-sheathing hypodermic syringes.SquareOne Safety Syringe uses an innovative and patented safety design meeting all criteria established by Occupational Safety and Health Administration (“OSHA”) regulations for such safety syringes, especially the automatic, self-sheathing criteria. The SquareOne Safety Syringes are intended for general use. We believe that the SquareOne Safety Syringe will replace the existing hypodermic syringes in use today to significantly reduce and possibly eliminate accidental needlestick exposure. PLAN OF OPERATIONS Below are the milestones (on a quarterly basis, post-merger) that we are basing our projections of positive cash flow on, as well as assumptions regarding our capital formation needs. First Quarter 2010 ● Refine plan for fabrication of tooling and equipment for Phase 1 manufacture of approximately 150,000 to 250,000 3cc SquareOne self-sheathing Safety Syringes by contract manufacturer. ● Identify and recruit additional key sales and marketing staff in support of national distributor currently under contract with the Company. ● As part of the Company’s campaign to expand its safety technology base to other safety needle devices beyond the hypodermic safety syringe category, file additional patent specifications for other percutaneous applications and improvements. ● Begin demonstration of the Company’s Safety Syringe to doctors’ offices and selected hospital systems using national distributor network. ● Identify qualified investment bankers/placement agents to continue fundraising campaign to support working capital needs for the Phase 1 Market Introduction Program. 11 Table of Contents Second Quarter 2010 ● Launch fundraising campaign to raise $3.5 million to support working capital needs and to support the Phase 1 Market Introduction Program. ● Begin accelerated tooling fabrication program to hasten completion of Phase 1 manufacturing. ● File additional patent applications covering other applications for percutaneous devices and their improvements to round out the Company’s full line of safety needle devices. ● Continue demonstration of the Company’s Safety Syringe to doctors’ offices and selected hospital systems using national distributor network. ● Identify qualified public relations and investor relations firms and other service providers suitable for the Company’s product launch and advertising campaigns. ● Launch aggressive public relations and investor relations programs ● Identify qualified investment banking firms for capital raise of $11.5 million to support its Phase 2 Market Expansion campaign. Third Quarter 2010 ● Complete fabrication of tooling and equipment to manufacture 150,000 to 250,000 commercial-grade units for limited distribution to doctors’ offices and hospitals. ● Begin manufacture of first units for rigorous product testing. ● Complete design of sales and marketing materials, including instructional materials. ● Initiate $11.5 million capital raise to execute the Phase 2 portion of the Protectus Business Plan – Market Expansion. Fourth Quarter 2010 ● Manufacture first 150,000 to 250,000 commercial-grade units ready for clinical use. ● Launch in-service training program at selected healthcare institutions. ● Expand distribution plan. ● Initiate fabrication of tooling and automatic assembly equipment to support manufacturing at the rate of 110 million units per year of the Company’s Safety Syringe. ● Aggressively expand the Protectus distribution and in-service training programs nationally to be able to support annual production and sales volumes of 110 million units. ● Launch lobbying effort aimed at enforcement of the federal mandate to utilize efficacious safety needle products nationwide. Expansion of distribution will be bolstered by a vigorous marketing campaign, as well as by education of the medical professionals and those having the interest and power to enforce the new laws covering use of hypodermic syringes and their improvements, particularly, the SquareOne device and its differential benefits. Liquidity and Capital Resources We are a development stage company. As of December 31, 2009, we have incurred an accumulated net loss of $6,923,287. At December 31, 2009, we had cash and cash equivalents of $2,163 as compared to cash and cash equivalents of $692 as of December 31, 2008. Our independent auditor has raised concern about our ability to continue as a going concern. Management is trying to raise additional capital through sales of common stock, as well as seeking financing from third parties. 12 Table of Contents Twelve Months Ended December 31, Net Cash (Used) by Operating Activities $ ) $ ) Net Cash Provided by Financing Activities $ $ Net Increase / (Decrease) in Cash $ $ ) Cash, Beginning of Period $ $ Cash, End of Period $ $ Critical Accounting Policies Debt Issue Costs and Debt Discount The Company has paid debt issue costs, and recorded a debt discount in connection with raising funds through the issuance of convertible debt. These costs are amortized over the life of the debt to interest expense. If a conversion of the underlying debt occurs, a proportionate share of the unamortized amounts are immediately expensed. Original Issue Discount For certain debt issued in 2008, the Company provided the debt holder with an original issue discount. The original issue discount was recorded to debt discount reducing the face amount of the note and was amortized to interest expense immediately, since the underlying term of these debt instruments were due on demand. Warrants and Derivative Liabilities The Company reviews any common stock purchase warrants and other freestanding derivative financial instruments at each balance sheet date and will classify on the balance sheet as: a) Equity if they (i)require physical settlement or net-share settlement, or (ii)gives us a choice of net-cash settlement or settlement in our own shares (physical settlement or net-share settlement), or as b) Assets or liabilities if they (i)require net-cash settlement (including a requirement to net cash settle the contract if an event occurs and if that event is outside our control), or (ii) give the counterparty a choice of net-cash settlement or settlement in shares (physical settlement or net-share settlement). The Company assesses classification of our common stock purchase warrants and other freestanding derivatives at each reporting date to determine whether a change in classification between assets and liabilities is required. 13 Earnings per Share Basic earnings per share (“EPS”) is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding during the period, excluding the effects of any potentially dilutive securities. Diluted EPS gives effect to all dilutive potential of shares of common stock outstanding during the period including stock options or warrants, using the treasury stock method (by using the average stock price for the period to determine the number of shares assumed to be purchased from the exercise of stock options or warrants), and convertible debt or convertible preferred stock, using the if-converted method. Diluted EPS excludes all dilutive potential of shares of common stock if their effect is anti-dilutive. Recent Accounting Pronouncements In January2010, the Financial Accounting Standards Board (FASB)issued Accounting Standards Update No.2010-06, “Improving Disclosures about Fair Value Measurements (“ASU 2010-06”). ASU 2010-06 amends ASC 820, “Fair Value Measurements” ("ASC 820") to require a number of additional disclosures regarding fair value measurements. The amended guidance requires entities to disclose the amounts of significant transfers between Level 1 and Level 2 of the fair value hierarchy and the reasons for these transfers, the reasons for any transfers in or out of Level 3, and information in the reconciliation of recurring Level 3 measurements about purchases, sales, issuances and settlements on a gross basis. The ASU also clarifies the requirement for entities to disclose information about both the valuation techniques and inputs used in estimating Level 2 and Level 3 fair value measurements. The amended guidance was effective for financial periods beginning after December15, 2009, except the requirement to disclose Level 3 transactions on a gross basis, which becomes effective for financial periods beginning after December15, 2010. ASU 2010-06 did not have a significant effect on the Company’s consolidated financial position or results of operations. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 14 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA PROTECTUS MEDICAL DEVICES, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2(RESTATED) AND FOR THE PERIOD FROM SEPTEMBER 21, 1999 (INCEPTION) TO DECEMBER 31, 2009 Page(s) Report of Independent Registered Accounting Firm F-1 Consolidated Balance Sheets as of December 31, 2009 and 2008 F-2 Consolidated Statements of Operations For the Years Ended – December 31, 2009 and 2008 (Restated), and from September 21, 1999 (inception) to December 31, 2009 F-3 Consolidated Statement of Stockholders’ Deficit For the Years Ended – December 31, 2009 and 2008 (restated), and from September 21, 1999 (inception) to December 31, 2009 F-4 Consolidated Statements of Cash Flows For the Years Ended – December 31, 2009 and 2008 (restated), and from September 21, 1999 (inception) to December 31, 2009 F-5 Notes to the Financial Statements F-6-F-27 Table of Contents Report of Independent Registered Accounting Firm To the Board of Directors and Stockholders of Protectus Medical Devices, Inc. We have audited the accompanying consolidated balance sheets of Protectus Medical Devices, Inc. as of December 31, 2009 and 2008, and the related consolidated statements of income, stockholders’ equity, and cash flows for each of the years in the two-year period ended December 31, 2009 and the period September 21, 1999 (date of inception) through December 31, 2009. Protectus Medical Devices, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Protectus Medical Devices, Inc. as of December 31, 2009 and 2008, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2009 and the period September 21, 1999 (date of inception) through December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As shown in the accompanying financial statements, as of December 31, 2009 the Company had negative working capital of approximately $3.2 million and had an accumulated deficit of approximately $6.9 million. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans regarding these matters are described in Note 3. The consolidated financial statements do not include adjustments that might result from the outcome of this uncertainty. /s/ Bartolomei Pucciarelli, LLC Lawrenceville, NJ May 17, 2010 F-1 Table of Contents Protectus Medical Devices, Inc. and Subsidiary (A development stage company) Consolidated Balance Sheets December 31, 2009 December 31, 2008 (Restated) Assets Current Assets: Cash Total Current Assets Debt issue costs - net - Total Assets Liabilities and Stockholders' Deficit Current Liabilities: Accounts payable and accrued expenses Notes payable - net of debt discount Notes payable - related party Convertible notes payable - - Accrued interest payable Derivative liabilities - debt and warrants - Total Current Liabilities Long Term Liabilities: Convertible notes payable- net of debt discount - Total Long Term Liabilities: - Total Liabilities Common stock, $0.0001 par value, 150,000,000 shares authorized, 45,887,936 and 45,000,000 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) ) Total Stockholders'Deficit ) ) Total Liabilities and Stockholders' Deficit See accompanying notes to financial statements. F-2 Table of Contents Protectus Medical Devices, Inc. and Subsidiary (A development stage company) Consolidated Statements of Operations For the Year Ended For the Year Ended September 21, 1999 (inception) to December 31, 2009 December 31, 2008 December 31, 2009 (Restated) Operating expenses Research and development - - General and administrative expenses Total operating expenses Loss from operations ) ) ) Other income (expense) Interest income 68 Other income - Interest expense ) ) ) Derivative expense ) - ) Change in fair value of derivative financial instrument - Other income (expense) - net ) ) ) Net loss $ ) $ ) $ ) Net Loss per Common Share - Basic and Diluted $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding See accompanying notes to financial statements. F-3 Table of Contents Protectus Medical Devices, Inc. and Subsidiary (A development stage company) Consolidated Statement of Stockholders' Deficit For the Years Ended December 31, 2009 and 2008 (restated) and from September 21, 1999 (inception) to December 31, 2009 Common Stock Deficit Accumulated Shares Amount Additional Paid-In Capital during the Development Stage Stockholders' Deficit Stock issued to founders for services rendered ($0.0012/share) $ $ $ - $ Recognition of stock based compensation - options - - - Warrants issued for services rendered - related party - - - Net loss for the period from September 21, 1999 (inception) to December 31, 1999 - - - ) ) Balance, December 31, 1999 ) ) Cancellation of founder shares ) ) - - Stock issued to acquire intellectual property ($0.0012/share) - Recognition of stock based compensation - options - - - Net loss for the year ended December 31, 2000 - - - ) ) Balance, December 31, 2000 ) ) Recognition of stock based compensation - options - - - Warrants issued for services rendered - - - Net loss for the year ended December 31, 2001 - - - ) ) Balance, December 31, 2001 ) ) Recognition of stock based compensation - options - - - Net loss for the year ended December 31, 2002 - - - ) ) Balance, December 31, 2002 ) ) Issuance of common stock for cash ($0.1151/share) - Cash paid as direct offering costs - - ) - ) Recognition of stock based compensation - options - - - Reclassification of debt discount associated with derivative liability - - - Net loss for the year ended December 31, 2003 - - - ) ) Balance, December 31, 2003 ) ) Recognition of stock based compensation - options - - - Exercise of stock option - related party ($0.0023/share) - Recognition of beneficial conversion feature - - - Net loss for the year ended December 31, 2004 - - - ) ) Balance, December 31, 2004 ) ) Recognition of stock based compensation - options - - - Warrants issued for services rendered- related party - - - Reclassification of derivative liability - - - Net loss for the year ended December 31, 2005 - - - ) ) Balance, December 31, 2005 ) ) Issuance of common stock for cash ($0.3453/share) 29 - Recognition of stock based compensation - options - - - Warrants issued for services rendered- related parties - - - Warrants issued for loan extension fee - - - Net loss for the year ended December 31, 2006 - - - ) ) Balance, December 31, 2006 ) ) Recognition of stock based compensation - options - - - Warrants issued for loan extension fee - - - Net loss for the year ended December 31, 2007 - - - ) ) Balance, December 31, 2007 ) ) Recognition of stock based compensation - options - - - Warrants issued for services rendered- related party - - - Warrants issued for loan extension fee - - - Recognition of beneficial conversion feature - - - Net loss for the year ended December 31, 2008 - - - ) ) Balance, December 31, 2008 ) ) Stock issued for services(Average of $0.69/share) 55 - Stock issued in connection with debt conversion ($0.30/share) 34 - Warrants issued for services - - - Reclassification of derivative liability - - - Net loss for the year ended December 31, 2009 - - - ) ) Balance, December 31, 2009 $ $ $ ) $ ) See accompanying notes to financial statements. F-4 Table of Contents Protectus Medical Devices, Inc. and Subsidiary (A development stage company) Consolidated Statements of Cash Flows For the Year Ended For the Year Ended September 21, 1999 (inception) to December 31, 2009 December 31, 2008 December 31, 2009 (Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of debt issue costs Amortization of debt discount Derivative expense - Change in fair value of derivative liability ) - ) Stock based compensation - founders - - Stock based compensation Stock issued to acquire intellectual property - - Warrants issued for services - related party - Warrants issued for loan extension fee - Warrants issued for services - Changes in operating assets and liabilities: Increase (Decrease) in: Accounts payable and accrued expenses Accrued interest payable Net Cash Used in Operating Activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable - Proceeds from notes payable - related party - - Proceeds from issuance of convertible debt - Payment of debt issuance costs in cash - ) ) Proceeds from issuance of stock - - Cash paid as direct offering costs - - ) Proceeds from exercise of warrant - related party - - Repayment of note ) - ) Net Cash Provided By Financing Activities Net Increase (Decrease) in Cash ) Cash and Cash Equivalents - Beginning of Year/Period - Cash and Cash Equivalents - End of Year/Period $ $ SUPPLEMENTARY CASH FLOW INFORMATION: Cash Paid During the Year/Period for: Income taxes $
